21-30071-hcm Doc#8 Filed 02/05/21 Entered 02/05/21 15:33:58 Main Document Pg 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


   IN RE:                                         §
                                                  §
   THE GATEWAY VENTURES, LLC,                     §                  Case No. 21-30071
                                                  §
   Debtor.                                        §
                                                  §

         MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION
         OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO WITHDRAW AS
         COUNSEL FOR DEBTOR (RE: DOCKET NO. 7)

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

         Weycer, Kaplan, Pulaski & Zuber, P.C., proposed counsel to the Debtor and Debtor in

  Possession (“WKPZ”), files this Motion for Expedited Consideration Regarding Motion of

  Weycer, Kaplan, Pulaski & Zuber, P.C. to Withdraw as Counsel for Debtor and in support

  thereof would show the Court the following.

         1.      Underlying motion.      Motion of Weycer, Kaplan, Pulaski & Zuber, P.C. to

  Withdraw as Counsel for Debtor (Docket No. 7) filed contemporaneously herewith.

         2.      Basis for expedited consideration.       Expedited consideration of the subject

  motion is necessary to clarify the representation of the Debtor in this case as critical deadlines

  approach and otherwise with respect to the normal fiduciary duties of the Debtor as Debtor in

  Possession.

         3.      Certificate of Conference. The undersigned supplied a draft of this Motion to

  Mr. Michael Dixson, the principal of the Debtor and/or the of the manager of the Debtor, on

  February 3, 2021 by email and attachments, text (SMS) message and attachments, and Federal

  Express overnight delivery (which delivery was unsuccessful on February 4, 2021 per messages


  MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 1
                                                                                        1914068.DOCX [3]
21-30071-hcm Doc#8 Filed 02/05/21 Entered 02/05/21 15:33:58 Main Document Pg 2 of 6




  from Federal Express to the undersigned). The undersigned briefly spoke with Mr. Dixson by

  telephone on February 3, 2021 and February 4, 2021. Mr. Dixson has not indicated that this

  Motion is opposed or unopposed.

         4.      Time estimate for hearing. Fifteen (15) minutes.

         5.      Deadline for when hearing is needed: A hearing is needed by February 9, 2021

  or February 10, 2021 in order to provide the Debtor with as much time as possible to secure

  other representation and address critical deadlines in this case.

         6.      Date when all parties are available: The undersigned is available the entirety of

  February 9, 2021 and February 10, 2021.

         7.       A proposed form of order accompanies this motion.

  Dated: February 5, 2021                   Respectfully submitted:

                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                            By:     /s/ Jeff Carruth
                                                  JEFF CARRUTH (TX SBN:. 24001846)
                                                  3030 Matlock Rd., Suite 201
                                                  Arlington, Texas 76105
                                                  Telephone: (713) 341-1158
                                                  Fax: (866) 666-5322
                                                  E-mail: jcarruth@wkpz.com

                                            PROPOSED ATTORNEYS FOR
                                            THE GATEWAY VENTURES, LLC

                             CERTIFICATE OF CONFERENCE
         The undersigned supplied a draft of this Motion to Mr. Michael Dixson, the principal of
  the Debtor and/or the of the manager of the Debtor, on February 3, 2021 by email and
  attachments, text (SMS) message and attachments, and Federal Express overnight delivery
  (which delivery was unsuccessful on February 4, 2021 per messages from Federal Express to the
  undersigned). The undersigned briefly spoke with Mr. Dixson by telephone on February 3, 2021
  and February 4, 2021. Mr. Dixson has not indicated that this Motion is opposed or unopposed.

                                                        /s/ Jeff Carruth
                                                        JEFF CARRUTH


  MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 2
                                                                                      1914068.DOCX [3]
21-30071-hcm Doc#8 Filed 02/05/21 Entered 02/05/21 15:33:58 Main Document Pg 3 of 6




                                   CERTIFICATE OF SERVICE
           The undersigned hereby certifies that a true and correct copy of the foregoing was served
  on February 5, 2021 (1) by electronic notice to all ECF users who have appeared in this case to
  date, as set forth below and (2) by regular mail to all parties appearing in the attached address list
  (i.e. mailing matrix) obtained from the Court’s PACER facility as attached below. Additional
  service was made by email and text (SMS) message, with attachments, to the Debtor through
  Mr. Michael Dixson, and by Federal Express to the Debtor at the address shown on the mailing
  list below.

                                                        /s/ Jeff Carruth
                                                        JEFF CARRUTH




  MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 3
                                                                                           1914068.DOCX [3]
21-30071-hcm Doc#8 Filed 02/05/21 Entered 02/05/21 15:33:58 Main Document Pg 4 of 6




                                            ECF SERVICE LIST

  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Suresh Kumar
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Suhail Bawa
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com




  MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 4
                                                                         1914068.DOCX [3]
21-30071-hcm Doc#8 Filed 02/05/21 Entered 02/05/21 15:33:58 Main Document Pg 5 of 6




                          REGULAR MAIL LIST / MATRIX




  MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 5
                                                                        1914068.DOCX [3]
21-30071-hcm Doc#8 Filed 02/05/21 Entered 02/05/21 15:33:58 Main Document Pg 6 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


   IN RE:                                      §
                                               §
   THE GATEWAY VENTURES, LLC,                  §                 Case No. 21-30071
                                               §
   Debtor.                                     §
                                               §

         ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
         REGARDING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER,
         P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR (RE: DOCKET
         NO. 8)

          On this day came on for consideration Motion For Expedited Consideration Regarding
  Motion of Weycer, Kaplan, Pulaski & Zuber, P.C. to Withdraw as Counsel for Debtor (Docket
  No. 8) (the “Motion to Expedite”) regarding the Motion of Weycer, Kaplan, Pulaski & Zuber,
  P.C. to Withdraw as Counsel for Debtor (Docket No. 7) (the “Motion to Withdraw”) filed herein
  on February 5, 2021 by Weycer, Kaplan, Pulaski & Zuber, P.C. The Court finds and concludes
  that the Motion to Expedite should be granted.

         IT IS THEREFORE ORDERED THAT the Court shall conduct an expedited
  hearing on the Motion to Withdraw at the date and time entered on the docket for this
  case. Movant shall be responsible for notice.

                                              ###



  ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER,
  KAPLAN, PULASKI & ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 1 1914068.DOCX [4]
